10/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0316


                                    DA 22-0316
                                 _________________

PERKINS FAMILY HOLDINGS, LLC, a
Montana Limited Liability Company,

            Plaintiff and Appellant,

      v.                                                         ORDER

SNOWGHOST BUILDERS, LLC, a
Montana Limited Liability Company,

            Defendant and Appellee.
                                 _________________


      The Court, having reviewed the parties Stipulated Motion to Dismiss with Prejudice,
and good cause appearing,
      IT IS HEREBY ORDERED that this cause is DISMISSED, with prejudice.
DATED AND ELECTRONICALLY SIGNED AS NOTED BELOW




                                                                           Electronically signed by:
                                           1                                     Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                October 3 2022